internal_revenue_service national_office technical_advice_memorandum sep number release date index uil no case mis no tam-111306-03 cc tege eoeg et1 director eo examinations te_ge taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer residents workers state year a year b year c year d year year year c2 tam-111306-03 year issue sec_1 whether the taxpayer is entitled to relief of employment_tax liability under the provisions of sec_530 of the revenue act of because of a prior audit whether the taxpayer was required to file information returns for payments made to or for the benefit of workers under sec_6041 of the internal_revenue_code code if it is determined that the payments are income to the workers whether the payments made to or for the benefit of workers were subject_to backup withholding under sec_3406 of the code if it is determined that the payments are income to the workers whether the taxpayer is entitled to receive a classification settlement program offer to resolve the workers classification issue conclusion the taxpayer is entitled to relief of employment_tax liability under the provisions of sec_530 of the revenue act of because of a prior audit the taxpayer was required to file information returns for payments made to or for the benefit of workers under sec_6041 of the internal_revenue_code code if it is determined that the payments are income to the workers the payments made to or for the benefit of workers were subject_to backup withholding under sec_3406 of the code if it is determined that the payments are income to the workers because the taxpayer is entitled to relief of employment_tax liability under the provisions of sec_530 the taxpayer does not need to take advantage of the classification settlement program facts the taxpayer is a voluntary therapeutic residential community dedicated to the care and well being of people with developmental disabilities residents the community also includes workers who care for residents and the workers’ children the residents workers and the workers’ children live together in extended family households and work together in a variety of craft shops and work areas crafts include candle making stained glass bookbinding weaving and woodworking work tam-111306-03 c3 on the land includes a dairy farm vegetable gardens and healing plant and seed gardens and processing the community also has a bakery gift shop a café culture and arts center and medical therapy clinic there are short-term and permanent workers with children living and working in the community the taxpayer also has full-time and part-time employees assisting workers the workers have various credentials including credentials in education social and physical sciences and in arts and humanities residents and workers share responsibilities for homemaking training administration community outreach and the cultural artistic and spiritual life of the community each year additional short-term workers many young adults from abroad join the work of the community for time spans ranging from a few months to three years the taxpayer offers orientation and training courses to all short-term workers and a three-year seminar in social therapy for qualified applicants long-term workers do not receive a salary the taxpayer has a community budget that pays for the workers’ basic expenses such as food clothing vacations medical insurance education and training in addition the taxpayer makes payments to or on behalf of the workers for human concerns payments for human concerns include sabbatical payments severance or separation payments for former workers and payment for medical and dental bills for workers and their children after separation the taxpayer is licensed by the state to provide its services and receives revenue though charitable_contributions government funding and from the sale of products from its workshops gift shop and café the taxpayer is an exempt_organization under sec_501 on the taxpayer ’s form_990 return of organization exempt from income_tax for year and year the taxpayer reported certain payments referred to as human concerns vacation expenses and tuition payments at private school for the children of the workers also workers are provided free housing and receive monthly subsistence payments based upon the age of their children the revenue_agent treated these disbursements to be taxable compensation and expanded the audit to include employment_taxes year sec_1 through in response to the employment_tax audit the taxpayer advised the agent that it was not liable for employment_taxes because it was entitled to relief under sec_530 based on prior audits service records indicate that the taxpayer was examined for year a and the examination resulted in a no_change_letter the taxpayer was also examined for employment_taxes for years b through d this examination also resulted in a no_change_letter the taxpayer asserts that it has consistently treated the workers as volunteers and has never issued either forms w-2 or forms to the workers the tam-111306-03 c4 taxpayer has never obtained social_security numbers from the workers since they were volunteers law and analysis issue sec_530 generally sec_530 provides a taxpayer with relief from employment_tax liability for a particular taxable_period if the taxpayer can demonstrate that it meets the three statutory requirements of sec_530 for any period after date the sec_530 relief only applies if the taxpayer did not treat an individual as an employee for any period substantive consistency_requirement all federal returns including information returns required to be filed by the taxpayer with respect to the individual for the periods are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee reporting consistency_requirement and the taxpayer has a reasonable basis for not treating the individual as an employee sec_530 a sets forth three safe havens which must be considered in determining whether a business has a reasonable basis for not treating an individual as an employee the three safe havens are reasonable reliance on a judicial precedent published rulings technical_advice with respect to the taxpayer or letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged however a taxpayer who fails to meet any of the three safe havens is nevertheless entitled to relief if the taxpayer can demonstrate in some other manner a reasonable basis for not treating workers as an employee the term reasonable basis should be construed literally in favor of the taxpayer see revproc_85_18 1985_1_cb_633 in order to satisfy the reporting consistency_requirement a business must timely file all required forms with respect to workers for the period on a basis consistent with the business’ s treatment of the worker as not being an employee in training rev independent_contractor or employee at page we state if a business is not required to file relief will not be denied on the basis that the return was not filed an example is provided where a business is not required to filed information returns because the dollar_figure threshold has not been met the taxpayer asserts that it did not file forms because it treated the workers as volunteers in prior audits it was not required to file forms for payments made to workers treated as volunteers since the taxpayer was not required to file forms for volunteers the taxpayer has satisfied the reporting consistency_requirement tam-111306-03 c5 in order to satisfy the substantive consistency_requirement the taxpayer must demonstrate that it has not treated any individual holding a similar position as an employee based on the factual information presented by the taxpayer the taxpayer has demonstrated that it has consistently treated workers and other individuals performing substantially the same function as workers as volunteers thus taxpayer has satisfied the substantive consistency_requirement in order to satisfy the reasonable basis test the taxpayer must have reasonably relied on judicial precedent a past audit industry practice or some other reasonable basis for its treatment of the individuals here the taxpayer relied on several prior audits which specifically included an audit of employment_taxes thus the taxpayer has satisfied the reasonable basis test consequently the taxpayer is entitled to relief under sec_530 issue information returns sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to render a true and accurate return in such form and manner and to such extent as may be prescribed by the regulations sec_1_6041-1 provides that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 sec_1_6041-1 provides that income is fixed when it is paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained the income need not be paid annually or at regular intervals the term gain profits and income as used in sec_1 of the regulations means gross_income a payer is not required to make a return under sec_6041 for payments that are not includible in the recipient's income the taxpayer is exempt from federal income_taxation pursuant to sec_501 of the code sec_1_6041-1 provides that the term all persons engaged in a trade_or_business includes organizations the activities of which are not for the purpose of gain or profit in particular sec_1_6041-1 provides that the term includes the organizations referred to in sec_501 the taxpayer provides for the care and well being of adults with developmental disabilities therefore even though the taxpayer is exempt from federal income_taxation pursuant to sec_501 the taxpayer is tam-111306-03 c6 engaged in a trade_or_business for purposes of sec_6041 the taxpayer asserts that it not subject_to_withholding taxes on the taxable fringe_benefits as proposed by the agent since the individuals performing services are volunteers in support of this position the taxpayer relies on st joseph farms of indiana bros of congregation of holy cross southwe85_tc_9 in st joseph farms the tax_court discussed the term trade_or_business as defined under sec_513 the term trade_or_business is defined for purposes of sec_6041 in sec_1_6041-1 of the income_tax regulations therefore the definition provided in st joseph farms is irrelevant for purposes of our analysis the taxpayer was created to provide for the care and well being of adults with developmental disabilities workers care for the residents and in return the taxpayer provides for the workers’ basic expenses such as food clothing vacations medical insurance education and training therefore the payments made by the taxpayer are made in the course of its trade_or_business whether the payments are reportable under sec_6041 depends on whether the payments are income to the workers if the payments are income the taxpayer is required to file information returns for payments made to or for the benefit of the workers to the extent that the payments exceed dollar_figure issue backup withholding sec_3406 provides that in the case of any reportable_payment if a the payee fails to furnish his tin to the payer in the manner required b the secretary notifies the payer that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting described in subsection c or d there has been a payee certification failure described in subsection d then the payer will deduct and withhold from such payment a tax equal to percent of such payment sec_3406 provides that the term reportable_payment means a any reportable_interest_or_dividend_payment and b any other_reportable_payment sec_3406 provides that the term other_reportable_payment means any payment of a kind and to a payee required to be shown on a return required under sec_6041 relating to certain information_at_source sec_31_3406_d_-1 of the employment_tax regulations provides that for accounts contracts or relationships subject_to information reporting under sec_6041 the payee must furnish the payee's tin to the payer sec_31_3406_e_-1 provides that a payer is required to withhold under sec_3406 on any reportable_payment at the time the payer pays the reportable tam-111306-03 c7 payment to the payee if the payer has not received the payee's tin in the manner required in sec_31_3406_d_-1 if the payments constitute income the payments will be reportable under sec_6041 since the taxpayer did not obtain social_security numbers from the workers the payments would also be subject_to_withholding under sec_3406 pursuant to sec_31_3406_a_-4 the taxpayer would be required to withhold at the time it made the payments to the workers issue classification settlement program because the taxpayer is entitled to relief of employment_tax liability under the provisions of sec_530 the taxpayer does not need to take advantage of the classification settlement program caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
